 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   MAGNUM PROPERTY                                      Case No.: 19-cv-00093-AJB-BLM
     INVESTMENTS, LLC,
12                                                        ORDER GRANTING PLAINTIFF’S
                                         Plaintiff,       EX PARTE MOTION FOR
13                                                        REMAND (Doc. No. 3)
     v.
14
     JOHN S. CLIPPINGER; ELIZABETH
15   MARTIN; LISA ATWELL; and DOES 1-
16   10,
17                                    Defendants.
18
              Presently before the Court is an ex parte motion filed by Magnum Property
19
     Investments, LLC to remand this unlawful detainer action back to state court. (Doc. No. 3.)
20
     For the reasons herein, the Court GRANTS Plaintiff’s motion, finding the Defendants’
21
     Notice of Removal is deficient, and REMANDS this action to the San Diego Superior
22
     Court.
23
                                        I.     DISCUSSION
24
              Congress has authorized a defendant to remove a civil action from state court to
25
     federal court. 28 U.S.C. §1441. However, the removing party “always has the burden of
26
     establishing that removal was proper.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.
27
     1992). The district court must remand any case previously removed from a state court “if
28
                                                      1

                                                                              19-cv-00093-AJB-BLM
 1   at any time before final judgment it appears that the district court lacks subject matter
 2   jurisdiction.” 28 U.S.C. §1447(c). Moreover, there is a strong presumption against removal
 3   jurisdiction. Thus, doubts as to whether the federal court has subject matter jurisdiction
 4   must be resolved in favor of remand. See Duncan v. Stuetzle, 76 F.3d 1480, 1485 (9th Cir.
 5   1996); see also Gaus, 980 F.2d at 566 (“Federal jurisdiction must be rejected if there is any
 6   doubt as to the right of removal in the first instance.”). A defense based on federal law is
 7   not sufficient to remove an action to federal court. Berg v. Leason, 32 F.3d 422, 426 (9th
 8   Cir. 1994) (“[N]either an affirmative defense based on federal law . . . nor one based on
 9   federal preemption . . . renders an action brought in state court removable.”).
10         Although Defendants have not filed a response to the ex parte motion, “a district
11   court’s duty to establish subject matter jurisdiction is not contingent upon the parties’
12   arguments.” See United Investors Life Ins. Co. v. Waddell & Reed Inc., 360 F.3d 960, 966
13   (9th Cir. 2004). Courts may consider the issue sua sponte. Demery v. Kupperman, 735 F.2d
14   1139, 1149 n.8 (9th Cir. 1984). Indeed, the Supreme Court has emphasized that “district
15   courts have an ‘independent obligation to address subject-matter jurisdiction sua sponte.’”
16   Grupo Dataflux v. Atlas Global Grp., L.P., 541 U.S. 567, 593 (2004) (quoting United States
17   v. S. Cal. Edison Co., 300 F. Supp. 2d 964, 972 (E.D. Cal. 2004)).
18         Here, Defendants’ Notice of Removal asserts this Court has jurisdiction under
19   28 U.S.C. §§ 1331. (Doc. No. 1 at 2.) The federal statute cited references federal question
20   jurisdiction. First, there is no federal question because the unlawful detainer complaint
21   invokes California law. (See Doc. No. 1-2 at 2–3.) Generally, “[f]ederal jurisdiction
22   typically exists only when a federal question is presented on the face of the plaintiff’s
23   properly pleaded complaint.” Valles v. Ivy Hill Corp., 410 F.3d 1071, 1075 (9th Cir. 2005).
24   The complaint filed in state court solely concerns unlawful detainer under California law
25   and, thus, presents no federal question. See Aurora Loan Servs., LLC v. Montoya, No. 2:11-
26   cv-2485-MCE-KJN-PS, 2011 WL 5508926, at *3 (E.D. Cal. Nov. 9, 2011) (“[P]laintiff
27   filed its Complaint in Superior Court asserting a single claim for unlawful detainer
28   premised solely on California law. Because a claim for unlawful detainer does not by itself
                                                   2

                                                                                19-cv-00093-AJB-BLM
 1   present a federal question or necessarily turn on the construction of federal law, no basis
 2   for federal question jurisdiction appears on the face of the Complaint.”); see also Sage
 3   Home Mortg., LLC v. Roohan, No.: 17-cv-1409-AJB-JMA, 2017 U.S. Dist. LEXIS
 4   118119, at * (S.D. Cal. July 27, 2017) (same). Accordingly, federal question jurisdiction
 5   does not exist.
 6         Diversity jurisdiction also fails to provide this Court with jurisdiction as Plaintiff’s
 7   principal place of business is California and Defendants reside in California. Moreover, the
 8   amount in controversy in the complaint does not exceed the statutory minimum of $75,000
 9   required to invoke diversity jurisdiction. “In unlawful detainer actions, . . . the amount of
10   damages sought in the complaint, not the value of the subject real property, determines the
11   amount in controversy.” Litton Loan Servicing, L.P. v. Villegas, No. C 10–05478 PJH,
12   2011 WL 204322, *2 (N.D. Cal. Jan. 21, 2011). Here, the state court complaint states the
13   “amount demanded does not exceed $10,000.” (Doc. No. 1-2 at 1.) Thus, the total amount
14   of damages is well below the $75,000 statutory minimum for diversity jurisdiction.
15         However, the Court DENIES Plaintiff’s request to award Plaintiff its just costs and
16   expenses incurred in connection with this removal.
17                                     II.    CONCLUSION
18         Because Defendants cannot establish federal jurisdiction, removal was improper.
19   The Court GRANTS Plaintiff’s motion for remand back to the San Diego Superior Court
20   for lack of subject matter jurisdiction. Accordingly, the Court DENIES as moot
21   Defendant’s motion to proceed in forma pauperis. (Doc. No. 2.)
22
23   IT IS SO ORDERED.
24   Dated: January 16, 2019
25
26
27
28
                                                   3

                                                                                19-cv-00093-AJB-BLM
